Citation Nr: 1437417	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-08 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating for psoriasis vulgaris higher than 10 percent prior to October 2, 2013, and higher than 30 percent thereafter.  


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel











INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In August 2013, the Board remanded this claim for additional development.  Subsequently, his rating was increased to 30 percent, effective October 2, 2013.  Unfortunately, still further development is necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  

The issue of entitlement to service connection for impaired glucose tolerance, including as secondary to service-connected psoriasis vulgaris, has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


REMAND

The Veteran's psoriasis is rated pursuant to Diagnostic Code (DC) 7816, which directs for the disability to be rated based on the surface area affected by psoriasis or on the duration of systemic treatment in a 12-month period.  It also provides for the disability to be rated pursuant to DCs 7800-7805, which pertain to scarring and disfigurement of the head, neck, and face, or of the body, depending upon the predominant disability.  38 C.F.R. § 4.118 (2013).  As the Veteran's psoriasis is located on his head and face, as well as on various locations on his body, he should be provided a scars and disfigurement examination to determine whether he is entitled to a higher rating under the associated codes.  

Further, an addendum to the October 2013 VA examination in regard to scarring and disfigurement should be provided, based on the photographs that were reportedly taken during that examination.  Copies of these photographs were not included in either of the Veteran's virtual claim files, and should be associated with either his Virtual VA file or his VBMS file prior to return to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain updated VA treatment records dated since November 2013.  

2.  Ask the Veteran to authorize VA to obtain updated treatment records from his private dermatologist, Dr. O'Donoghue.

3.  Place a copy of the photographs taken during the October 2013 VA examination in the Veteran's virtual claim files.  

4.  Thereafter, schedule the Veteran for a skin examination, including assessment of disfigurement and scarring, to assess the current severity of his psoriasis.  The examiner is asked to review the claims file in conjunction with the examination, and should not all relevant pathology, including any disabling effects on any body part.

Photographs should be included in the examination report.

The examiner is asked to provide an estimate of the percentage of the entire body and exposed areas of the body are affected by psoriasis, and to comment on whether his psoriasis requires the use of systemic drugs.  The examiner is asked to comment on whether the Veteran's extensive use of topical steroids may be considered "systemic" treatment, and if so, provide an estimate of when it started.

The examiner is asked to conduct a disfigurement of the head examination and to provide opinions on whether the Veteran's psoriasis results in any of the eight characteristics of disfigurement of the head: a scar 5 or more inches (13 or more centimeters) long; scar at least one-quarter inch (0.6 centimeters) wide at its widest part; surface contour of the scar elevated or depressed on palpation; scar adherent to the underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters); skin indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).

The examiner is asked to conduct a scars examination and to provide opinions on whether there are any scars not of the head, face, and neck, that are deep and nonlinear, and/or superficial and nonlinear, and/or unstable or painful, and if so, the area or areas so affected.  

Any other disabling effects of the Veteran's psoriasis are to be listed on the examination report.  

5.  Then, review the examination report to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.
 
6.  Finally, readjudicate the Veteran's claim.  If the claim remains denied, in whole or in part, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



